


Exhibit 10.4
CONSULTING SERVICES AGREEMENT
THIS CONSULTING SERVICES AGREEMENT, effective as of March 1, 2013, is between
WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation (the
“Company”) and WELLS REAL ESTATE FUNDS, INC., a Georgia corporation ( “Wells
REF”).
W I T N E S S E T H
WHEREAS, Wells REF was the parent company of Wells Real Estate Advisory Services
II, LLC (“WREAS II”), the former advisor of the Company and, together with its
affiliates, provided advisory services to the Company;
WHEREAS, the Company is now self-managed as result of Wells REF assigning its
interest in WREAS II to the Company;
WHEREAS, the Company desires to avail itself of the experience, sources of
information and advice of Wells REF and to have Wells REF undertake the services
hereinafter set forth, at the request and subject to the supervision of the
Company all as provided herein;
WHEREAS, Wells REF is willing to undertake to render such services upon the
request and subject to the supervision of the Company, on the terms and
conditions hereinafter set forth; and
WHEREAS, the Company and WREAS II were parties to a Renewal Advisory Agreement
(the “Advisory Agreement”) effective as of January 1, 2013, which agreement has
now terminated;
WHEREAS, the parties are party to a Transition Services Agreement (the
“Transition Agreement”), dated as of July 1, 2012;
WHEREAS, in connection with the assignment of the ownership interests in WREAS
II to the Company, the parties hereto agreed to enter into a consulting services
agreement on the terms set forth herein;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. As used in this Consulting Services Agreement (the “Agreement”),
the following terms have the definitions hereinafter indicated:
Acquisition Expenses. As such term is defined in the Articles of Incorporation.
Adjusted Cost. (A) As of any date of determination and until such time as the
Company completes an Asset-based Valuation, the sum of: (a) the actual amount
invested on behalf of the Company in the Properties as of the date of
determination; plus (b) (1) with respect to Joint Ventures, the actual amount
invested on behalf of the Company in the Joint Ventures as of the date of
determination, plus (2) the Company's allocable share of capital improvements
relating to building improvements and/or initial leaseup of space in the
building (such improvements to exclude any expenditures of capital for normal
building improvement, maintenance and repair and tenant improvements relating to
existing leases or lease renewals) made by the Joint Venture from cash flows
generated by the Joint Venture; less (c) the amounts invested in Properties or
Joint Ventures relating to Vacant Properties plus any additions to Adjusted Cost
related to such Joint Ventures





--------------------------------------------------------------------------------




pursuant clause (b)(2) above; less (d) any amounts recognized on the Company's
consolidated financial statements on or before such date of determination as
impairments to the carrying value of the Properties or Joint Venture investments
in accordance with Generally Accepted Accounting Principles, excluding any
temporary impairments or impairment charges related to Vacant Properties for
which the amount invested has been deducted from the foregoing calculation. In
all cases, “Adjusted Cost” excludes the Lindbergh/Energy Center Adjusted Cost.
(B) On and after such time as the Company completes an Asset-based Valuation,
“Adjusted Cost” means, as of any date of determination, the lesser of (1) the
amount determined in accordance with Paragraph (A) above, or (2) the aggregate
value of the Company's interest in the Properties and Joint Ventures as
established in connection with the most recent Asset-based Valuation, plus, with
respect to any Properties purchased or Joint Ventures entered into after the
date of the most recent Asset-based Valuation, the adjusted cost for such
Properties or Joint Ventures determined in accordance with Paragraph (A) above;
until such time as the next Asset-based Valuation by the Company, at which time
the Adjusted Cost of such properties will be determined in accordance with
Paragraph (A) above . In all cases, “Adjusted Cost” excludes the
Lindbergh/Energy Center Adjusted Cost.
Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person.
AM Consulting Fee. The AM Consulting Fee payable to WREAS II as defined in
Paragraph 4(a).
AM Consulting Fee Ceiling. The ceiling on the AM Consulting Fee as defined in
Paragraph 4(a).
AM Consulting Fee Percentage. The AM Consulting Fee Percentage equals (1) 
0.625%, until the monthly payment of the AM Consulting Fee under this Agreement
equals $2,708,333.33; (2) thereafter, the Fixed Fee Percentage for so long as
the sum of Adjusted Cost plus the Lindbergh/Energy Center Adjusted Cost, as of
any date of determination, is less than $6,500,000,000; and (3) 0.50% commencing
when the sum of Adjusted Cost plus the Lindbergh/Energy Center Adjusted Cost, as
of any date of determination, is at least $6,500,000,000.
Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.
Asset-based Valuation. An estimate of the value of a share of the Company's
common stock approved by the Board of Directors of the Company and based in part
on an estimate of the value of the Company's assets (as opposed to an estimate
based solely on the most recent price paid for a share of the Company's common
stock in an offering of such shares).
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Properties and Loans secured by real estate before reserves for depreciation or
bad debts or other similar non-cash reserves, computed by taking the average of
such values at the end of each month during such period.

2

--------------------------------------------------------------------------------




Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Bulk Liquidation. A liquidation of all or substantially all of the Company's
assets effected in a transaction or series of transactions with three or fewer
buyers or their Affiliates that are closed in a period of 12 months or less.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Cause. With respect to the termination of this Agreement, (i) fraud, criminal
conduct, willful misconduct or (ii) a material breach of this Agreement by Wells
REF which remains uncured after 30 days' written notice
Ceiling Excess. The extent to which the sum of the three previous monthly AM
Consulting Fee payments exceeds the AM Consulting Fee Ceiling, as defined in
Paragraph 4(a).
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Wells Real Estate Investment Trust II, Inc., a corporation organized
under the laws of the State of Maryland.
Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.
Contract Sales Price. The total consideration received by the Company for the
sale of a Property.
Director. A member of the Board of Directors of the Company.
Fee Acceleration Payment. The aggregate amount of fees earned by Wells REF in
the last full month immediately preceding the Termination Date multiplied by the
months in the period between the Termination Date and December 31, 2013.
Fee Acceleration Payment Adjustment. The difference between (i) the total fees
that would be due and payable to Wells REF under this Agreement if the Agreement
was in effect for the period from the Termination Date through December 31, 2013
and (ii) the Fee Acceleration Payment.
Fixed Fee Percentage. The Fixed Fee Percentage equals the quotient of (A) (x)
$32,500,000, less (y) the product of (1) 0.50% times (2) the Lindbergh/Energy
Center Adjusted Cost; divided by (B) the Adjusted Cost.
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Organization and
Offering Expenses.
Investor Services Agreement. The investor services agreement between Wells REF
and the Company effective as of July 1, 2012, and any successor agreement.

3

--------------------------------------------------------------------------------




Joint Venture. Any joint venture, limited liability company or other Affiliate
of the Company that owns, in whole or in part on behalf of the Company, any
Properties.
Lindbergh/Energy Center Adjusted Cost. (A) As of any date of determination and
until such time as the Company completes an Asset-based Valuation, the actual
amount, if any, invested in the two Properties commonly known as AT&T Lindbergh
Center and in one Property commonly known as Energy Center I for so long as such
Properties are owned on behalf of the Company less any amounts recognized on or
before such date of determination as impairments to the carrying value of AT&T
Lindbergh Center and Energy Center I in accordance with Generally Accepted
Accounting Principles. In all cases, the Lindbergh/Energy Center Adjusted Cost
shall be reduced as appropriate if either the AT&T Lindbergh Center (treated as
one Property) or Energy Center I is considered a Vacant Property, as defined
herein.
(B) On or after such time as the Company completes an Asset-based Valuation,
“Lindbergh/Energy Center Adjusted Cost” means, as of any date of determination,
the lesser of (1) the amount determined in accordance with Paragraph (A) above,
or (2) the value of the Company's interest in the AT&T Lindbergh Center and in
Energy Center I as established in connection with the Company's most recent
Asset-based Valuation. In all cases, the Lindbergh/Energy Center Adjusted Cost
shall be reduced as appropriate if either the AT&T Lindbergh Center (treated as
one Property) or Energy Center I is considered a Vacant Property, as defined
herein.
Master Property Management, Leasing and Construction Management Agreement. The
agreement by and between Wells Management Company, Inc., the Company and the
Partnership dated as of June [__], 2012 and effective as of July 1, 2012, and
any successor agreement.
Net Asset Value. The excess of (i) the aggregate of the Adjusted Cost plus the
Lindbergh/Energy Center Adjusted Cost over (ii) the aggregate outstanding amount
of debt of the Company, the Partnership, and the Joint Ventures (as adjusted for
the Company's interest in such Joint Ventures) and any accrued interest thereon.
Offering. Any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.
Organization and Offering Expenses. All expenses incurred by and to be paid from
the assets of the Company in connection with and in preparing the Company for
registration of and subsequently offering and distributing its Shares to the
public, which may include but are not limited to, total underwriting and
brokerage discounts and commissions (including fees of the underwriters'
attorneys); expenses for printing, engraving and mailing; salaries of employees
while engaged in sales activity; charges of transfer agents, registrars,
trustees, escrow holders, depositaries and experts; and expenses of
qualification of the sale of the securities under Federal and State laws,
including taxes and fees, accountants' and attorneys' fees.
Partnership. Wells Operating Partnership II, L.P., a Delaware limited
partnership formed to own and operate properties on behalf of the Company.
Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.

4

--------------------------------------------------------------------------------




Property or Properties. Any real property or properties transferred or conveyed
to the Company or the Partnership, either directly or indirectly.
Property Manager. Any entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership sells, grants, transfers, conveys, or relinquishes
its ownership of any Property or portion thereof, including the transfer of any
Property that is the subject of a ground lease, and including any event with
respect to any Property which gives rise to a significant amount of insurance
proceeds or condemnation awards; (B) the Company or the Partnership sells,
grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company or the Partnership in any joint
venture in which it is a co-venturer or partner; or (C) any joint venture in
which the Company or the Partnership as a co-venturer or partner sells, grants,
transfers, conveys, or relinquishes its ownership of any Property or portion
thereof, including any event with respect to any Property which gives rise to
insurance claims or condemnation awards, but (ii) not including any transaction
or series of transactions specified in clause (i) (A), (i) (B), or (i) (C) above
in which the proceeds of such transaction or series of transactions are
reinvested in one or more Properties within 180 days thereafter.
Shares. The Company's shares of common stock, par value $0.01 per share.
Termination Date. The date of termination of the Agreement.
Vacant Property. A Property that (i) for over thirty percent (30%) of its
leasable square feet does not have third-party tenant leases in place; or (ii)
has not collected at least seventy percent (70%) of the Property's total
potential rental revenue based upon full occupancy, except if not attaining
seventy percent is a result of tenant improvements, concessions or similar
leasing incentives contained in leases approved by the Board for (i) the period
from acquisition until the applicable measurement date, if less than six months
or (ii) for the six months immediately preceding the date of measurement.
2.Appointment. The Company hereby retains Wells REF to provide consulting
services to it on the terms and conditions set forth in this Agreement, and
Wells REF hereby accepts such appointment. The Company agrees that this
appointment does not render Wells REF to be the Advisor (as that term is defined
in the Articles of Incorporation) to the Company because, among other reasons,
the Company's employees are the persons responsible for directing and performing
the day-to-day business affairs of the Company.
3.Duties of Wells REF. As requested by the Company and under the supervision of
the employees of the Company, Wells REF, either directly or by engaging an
Affiliate, shall provide consulting and support services to the Company
including:
(a)consulting in connection with the Company's efforts to identify potential
investment opportunities consistent with the investment objectives and policies
of the Company;
(b)consulting with respect to various administrative functions of the Company;
(c)assisting with the maintenance of the accounting and other record-keeping
functions at the Company level, including assisting with the Company's
compliance with its obligations under applicable securities laws;

5

--------------------------------------------------------------------------------




(d)consulting with respect to financings, leases and other contracts;
(e)providing reports concerning the value of investments or contemplated
investments of the Company in Properties;
(f)consulting with respect to the strategies for the administration, promotion,
management, operation, maintenance, improvement, financing and refinancing,
marketing, leasing, and disposition of Properties on an overall portfolio basis.
Notwithstanding the foregoing list of duties of Wells REF, Wells REF has no
obligation hereunder to provide the Stockholder and communication services that
are the subject of the Investor Services Agreement nor the property management
services that are the subject of the Master Property Management, Leasing and
Construction Management Agreement, nor any other services provided for pursuant
to any other agreements entered into between the Company and Wells REF and its
Affiliates not mentioned herein.
4.Fees.
(a)AM Consulting Fee. Subject to the overall limitations contained below in this
Paragraph 4(a), commencing on the date hereof, Wells REF shall be paid as
compensation for the consultation services rendered to the Company hereunder a
monthly fee (the “AM Consulting Fee”) in an amount equal to one-twelfth of the
sum of (i) the product of the AM Consulting Fee Percentage multiplied by the
Adjusted Cost calculated on the last day of each preceding month, plus (ii)
0.50% of the Lindbergh/Energy Center Adjusted Cost as of the last day of each
preceding month. For purposes of clarity, the AM Consulting Fee payment due in
the first month of this Agreement will be based on Adjusted Cost amounts from
the last date of the month prior to this Agreement, notwithstanding that this
date precedes the effective date of this Agreement. Notwithstanding the
foregoing, if this Agreement is in effect for less than a full month, the amount
of the AM Consulting Fee shall be prorated to account for the percentage of the
month in which this Agreement is in effect.
Notwithstanding the foregoing, the aggregate AM Consulting Fee payable to Wells
REF in any three-month period pursuant to this Paragraph 4(a) shall not exceed
0.25% of the average Net Asset Value during such three-month period, calculated
based on Net Asset Value as of the last day of each preceding month during the
three-month period (the “AM Consulting Fee Ceiling”). To the extent the sum of
the three previous monthly AM Consulting Fee payments exceeds the AM Consulting
Fee Ceiling (such amount the “Ceiling Excess”), each next succeeding monthly
payment of the AM Consulting Fee will be reduced, with the amount by which the
AM Consulting Fee is reduced to be applied against the Ceiling Excess until the
Ceiling Excess is eliminated. In no event, however, will Wells REF be required
to make a cash payment on account of any Ceiling Excess.
(b)Fee Credit. Within 15 days of the end of each month in which this Agreement
is in effect, Wells REF shall credit an amount of $166,667 against all earned
but unpaid fees owed to Wells REF under this Agreement, which amount represents
a reduction in the monthly fees earned by Wells REF pursuant to this Paragraph 4
during the term of this Agreement. Notwithstanding the foregoing, if this
Agreement is in effect for less than a full month, the amount credited to the
Company shall be prorated to account for the percentage of the month in which
this Agreement was in effect.
5.Expenses for Other Services. Should the Board request that Wells REF or any
director, officer or employee thereof render services for the Company other than
set forth in Paragraph 2, such services shall be separately compensated at such
rates and in such amounts as are agreed by Wells REF and the

6

--------------------------------------------------------------------------------




Company, subject to the limitations contained in the Articles of Incorporation,
and shall not be deemed to be services pursuant to the terms of this Agreement.
Notwithstanding the foregoing, Wells REF shall obtain the Company's written
approval prior to incurring any third-party expenses for the account of, or
reimbursable by, the Company.
6.Occupancy.
(a)Occupancy Rights. During the term of this Agreement, the Company shall have
the right to occupy the 6th floor at 6200 The Corners Parkway in Norcross,
Georgia.
(b)Occupancy Costs. For so long as the Company occupies space at 6200 The
Corners Parkway pursuant to Paragraph 6(a) above, the Company shall reimburse
Wells REF for occupancy costs at a fixed amount of $21,000 per month. This
amount shall be paid to Wells REF on the first business day of each month in
which this agreement is in effect, provided, however, that if the term of this
Agreement begins during a month for which Wells REF has been paid an occupancy
cost fee pursuant to the Advisory Agreement, then the fee pursuant to this
Section 6(b) shall commence on the first business day of the following month. No
other amounts related to the Company's occupancy of space at 6200 The Corners
Parkway, such as tenant improvement costs, operating expenses, or common area
maintenance, shall be due.
7.Representations and Warranties.
(a)Of the Company. To induce Wells REF to enter into this Agreement, the Company
hereby represents and warrants that:
(i)The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)The Company's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Company's execution and delivery of this Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (A) conflict with or result in a breach of the terms, conditions or
provisions of, (B) constitute a default under, (C) result in the creation of any
lien, security interest, charge or encumbrance upon the assets of the Company
pursuant to, (D) give any third party the right to modify, terminate or
accelerate any obligation under, (E) result in a violation of or (F) require any
authorization, consent, approval, exception or other action by or notice to any
court or administrative or governmental body pursuant to, the Articles of
Incorporation or Bylaws or any law, statute, rule or regulation to which the
Company is subject, or any agreement, instrument, order, judgment or decree by
which the Company is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Company to perform any of its
obligations under this Agreement.
(b)Of Wells REF. To induce Company to enter into this Agreement, Wells REF
represents and warrants that:
(i)Wells REF is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Georgia with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.

7

--------------------------------------------------------------------------------




(ii)Wells REF's execution, delivery and performance of this Agreement have been
duly authorized. This Agreement constitutes a valid and binding obligation of
Wells REF, enforceable against Wells REF in accordance with its terms. Wells
REF's execution and delivery of this Agreement and its fulfillment of and
compliance with the respective terms hereof do not and will not (A) conflict
with or result in a breach of the terms, conditions or provisions of, (B)
constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon Wells REF's assets pursuant to, (D) give
any third party the right to modify, terminate or accelerate any obligation
under, (E) result in a violation of or (F) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to, Wells REF's articles of incorporation or
bylaws, or any law, statute, rule or regulation to which Wells REF is subject,
or any agreement, instrument, order, judgment or decree by which Wells REF is
bound, in any such case in a manner that would have a material adverse effect on
the ability of Wells REF to perform any of its obligations under this Agreement.
(iii)Wells REF has received copies of the (A) Articles of Incorporation, (B)
Bylaws, (C) registration statements relating to the Company's past and ongoing
public offerings, and (D) the Partnership's limited partnership agreement and is
familiar with the terms thereof, including without limitation the investment
limitations included therein. Wells REF warrants that it will use reasonable
care to avoid any act or omission that would conflict with the terms of the
foregoing in the absence of the express direction of the Company.
8.Term; Termination of Agreement. This Agreement shall continue in force through
December 31, 2013. Notwithstanding the foregoing, this Agreement may be
terminated (i) by the Company for Cause, (ii) by the Company other than for
Cause provided that the Company pays Wells REF the Fee Acceleration Payment and
the Fee Acceleration Payment Adjustment as described in Paragraph 10 below, or
(iii) by Wells REF for a material breach of this Agreement by the Company which
remains uncured after 10 days' written notice or the bankruptcy of the Company.
The provisions of Paragraphs 1 and 10 through 20 survive termination of this
Agreement.
9.Assignment to an Affiliate. This Agreement may be assigned by Wells REF to an
Affiliate with the approval of the Company. Wells REF may assign any rights to
receive fees or other payments under this Agreement without obtaining the
approval of the Company. This Agreement shall not be assigned by the Company
without the consent of Wells REF, except in the case of an assignment by the
Company to a corporation or other organization which is a successor to all of
the assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement.
10.Payments to Wells REF upon Termination. After the Termination Date, Wells REF
shall not be entitled to compensation for further services hereunder except it
shall be entitled to receive from the Company within 30 days after the effective
date of such termination all unpaid reimbursements of expenses and all earned
but unpaid fees payable to Wells REF prior to termination of this Agreement.
Notwithstanding the foregoing, if the Company terminates this Agreement other
than for Cause, Wells REF shall be entitled to receive from the Company the Fee
Acceleration Payment on or prior to the effective date of such termination and
the Fee Acceleration Payment Adjustment within 45 days of December 31, 2013;
provided however, that if the Fee Acceleration Payment Adjustment is negative,
such amount shall be refunded to the Company within 45 days of December 31,
2013.
11.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and

8

--------------------------------------------------------------------------------




shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
To the Board and to the Company:
 
Wells Real Estate Investment Trust II, Inc.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
To Wells REF:
 
Wells Real Estate Funds
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
 
 
 
 
 
 

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 10.
12.Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
13.Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
14.Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.
15.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
16.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
17.Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

9

--------------------------------------------------------------------------------




18.Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
19.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
20.Name. Wells REF has a proprietary interest in the name “Wells.” Accordingly,
and in recognition of this right, if at any time the Company ceases to retain
Wells REF or an Affiliate thereof to provide consulting services to the Company,
the Company will, promptly after receipt of written request from Wells REF,
cease to conduct business under or use the name “Wells” or any derivative
thereof and the Company shall use its best efforts to change the name of the
Company to a name that does not contain the name “Wells” or any other word or
words that might, in the sole discretion of Wells REF, be susceptible of
indication of some form of relationship between the Company and Wells REF or any
Affiliate thereof. Consistent with the foregoing, it is specifically recognized
that Wells REF or one or more of its Affiliates has in the past and may in the
future organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “Wells” as a part of their name, all without the need for
any consent (and without the right to object thereto) by the Company or its
Board.
[Signatures appear on next page.]

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Consulting Services
Agreement on February 28, 2013, effective as of the 1st day of March, 2013.


 
WELLS REAL ESTATE INVESTMENT TRUST II, INC.
 
 
 
By: /s/ E. Nelson Mills    
 
Name: E. Nelson Mills
 
Title: President
 
 
 
WELLS REAL ESTATE FUNDS, INC.
 
 
 
By: /s/ Robert M. McCullough
 
Name: Robert M. McCullough
 
Title: Vice President






11